T
MANHATTAN DOCUMENT

ELECTRONICALLY FILED

Legal DOC #:

Services NYC DATE FILED: 7/2/2020
DEMAND JUSTICE

   

June 30, 2020
Via ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Ramon Cayetano v. Federal Express Corporation d/b/a FedEx
Index No. 19-cv-10619 (AT)

Dear Judge Torres:

Pursuant to Rule 1(C) of your Individual Rules of Practice in Civil Cases, I am submitting this
letter, on consent of all parties, to request that the Court extend the parties’ time for mediation and
adjourn the initial pretrial conference currently scheduled for July 9, 2020.

The parties’ mediation conference was originally scheduled for April 21, 2020. Due to the
COVID-19 pandemic, the mediation was rescheduled to June 25, 2020 to allow for in-person
mediation. However, in-person mediation was still not possible on that date due to the ongoing
pandemic. The parties are now requesting an extension of time for mediation and have agreed
upon a date of August 11, 2020 to allow for in-person mediation. Plaintiff Cayetano’s ability to
meaningful participate in mediation would be significantly frustrated by using video conferencing
methods. Plaintiff has limited access to technology and limited English proficiency.

The initial pretrial conference scheduled for May 12, 2020 was adjourned by the Court to July 9,
2020 in light of the re-scheduled mediation. Previously, the Court adjourned the initial pretrial
conference from March 25, 2020 to May 12, 2020, in light of the parties’ scheduled mediation
conference. Now, the parties seek adjournment of the initial pretrial conference from July 9, 2020
to a date after the parties’ mediation.

GRANTED. The initial pretrial conference scheduled for July

Respectfully ne iting 9, 2020 is ADJOURNED to August 25, 2020, at 11:00 a.m.
< Artrcs The initial pretrial conference will be conducted telephonically.

Julia Rosner The parties are directed to call (888) 398-2342 or (215)

MANHATTAN LEGAL SERVICES — 861-0674, and enter access code 5598827.

Attorneys for Plaintiff

1 W. 125" St., 2" FI.
New York, NY 10027
Email: jrosner@Isnyc.org
Phone: 646-442-3148

By August 18, 2020, the parties shall submit their joint letter
and proposed case management plan.

SO ORDERED.

Dated: July 2, 2020
New York, New York

 

ANALISA TORRES
United States District Judge
